DETAILED ACTION
This communication is responsive to the Amendment filed October 14, 2021.  Claims 1-16 and 18-25 are currently pending.  Claims 1-16 and 23-25 are under examination.
The rejections of claims 1, 2, 5-16, and 23-25 are WITHDRAWN due to Applicant’s successful disqualification of Ye et al. (US 2017/0096510) and Ye et al. (US 2017/0096506) as prior art.
The rejections of claims 3 and 4 under 35 USC 112 are MAINTAINED for the reasons set forth below.  Otherwise, claims 3 and 4 contain allowable subject matter.
Claims 1, 2, 5-16, and 23-25 are ALLOWED.
This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, as discussed in the Office Action dated June 16, 2021 at paragraph 8, it is not clear whether “L” in the recited structure should instead be “Y”.  R4, which is represented by the recited structure, is connected to Y, not L.
Because claim 4 depends from claim 3, it contains all of the limitations of claim 3 and is therefore indefinite for the reason claim 3 is indefinite.

Allowable Subject Matter
Claims 1, 2, 5-16, and 23-25 are allowed.  Claims 3 and 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims contain allowable subject matter in view of the closest prior art reference, WO 2015/088624.  As discussed in the June 16 Office Action at paragraph 17, the ‘624 publication teaches a 
However, the ‘624 publication does not teach or fairly suggest the claimed catalyst system.  In particular, the ‘624 publication does not teach or fairly suggest a catalyst system comprising a catalyst that corresponds to the second catalyst compound represented by the recited Formula IV.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763